UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section13a-16 or 15(d)-16 of the Securities Exchange Act of 1934 For the Month of:January 2015 Commission File Number: 001-36136 CBD Energy Limited (Administrators Appointed) (Exact name of registrant as specified in its charter) Suite 2-Level 2 53 Cross Street Double Bay, Sydney, NSW 2028 AUSTRALIA (Address of principal executive offices) N/A (Former name or former address) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or 40-F. Form 20-FxForm 40-F ¨ ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Departure Of Directors Effective December 30, 2014, Gerard McGowan resigned as a director of CBD Energy Limited (Administrators Appointed). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CBD Energy Limited (Administrators Appointed) 2January 2015 By: /s/ Said Jahani Said Jahani Joint & Several Voluntary Administrator 2
